Citation Nr: 0117191	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-01 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Whether the appellant has legal entitlement to accrued 
benefits.  

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had prewar service November to December 1941, was 
in beleaguered status from December 1941 to April 1942.  He 
was a prisoner of war from April 1942 to August 1942.  He was 
in no casualty status from August 1942 to August 1945.  The 
veteran had regular Philippine Army Service from August 1945 
to February 1946.  

This appeal arises from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Manila, Republic of the Philippines.  


FINDINGS OF FACT

1.  The veteran was held as a prisoner of war of the Japanese 
Government from April to August 1942.  

2.  The veteran died on May [redacted], 1995.  

3.  The immediate cause of death was cardiopulmonary arrest 
secondary to a cerebrovascular accident with subarachnoid 
hemorrhage; the veteran also had a myocardial infarction just 
prior to his death.  

4.  As of the date of his death the veteran was not service 
connected for any disability.  
5.  The medical evidence shows that the veteran had ischemic 
heart disease at the time of his death, and suffered a 
myocardial infarction just prior to his death, which 
materially contributed to his death, and there is competent 
evidence of record that shows that he had localized edema at 
the time of his POW confinement; the evidence is at least in 
equipoise in showing that the veteran's death was causally 
linked to ischemic heart disease, which is a POW presumptive 
disease with a history of localized edema during captivity.  

6.  The appellant's claim for accrued, widow's or DIC benefit 
was received in September 1998.  

7.  At the time of the veteran's death he was not receiving 
compensation for a service connected disability that had been 
rated totally disabling for a period of ten or more years 
preceding his death.  

8.  The veteran died more than five years after he was 
separated from the service in August 1945.  


CONCLUSIONS OF LAW

1.  Ischemic heart disease, which was causally linked to the 
veteran's period of active service, contributed substantially 
or materially to cause the veteran's death.  38 U.S.C.A. §§ 
1110, 1112, 1310 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2000); VBA Circular 21-97-1.  

2.  The criteria for legal entitlement to accrued benefits 
have not been met.  38 U.S.C.A. § 5121 (West 1991).  

3.  DIC benefits under the provisions of 38 U.S.C.A. § 1318 
are not warranted.  38 U.S.C.A. §§ 1318(b)(1), 5107(a) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.22, 20.1106 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations.  The Board notes at the 
outset that there has been a significant change in the law 
during the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The RO the rating 
decision, as well as the statement of the case (SOC) and 
supplemental statements of the case (SSOCs), informed the 
appellant evidence was needed to support her claims, to 
include to establish a relationship between military service 
and the veteran's death.  Moreover, the appellant was 
informed in an April 1999 letter that she needed to tell VA 
where the veteran had received treatment so that records 
could be requested.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC, SSOCs, and letters sent to the appellant 
informed her of the information and evidence needed to 
substantiate the claims and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid her claims or that might be pertinent 
to the bases of the denial of the claims.  The RO requested 
all relevant treatment records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO were requesting and she was asked to assist in 
obtaining the evidence.  The RO also requested and obtained 
service medical records from the National Personnel Records 
Center.  The records of the veteran's terminal 
hospitalization in May 1995 have been obtained and are in the 
claims folder.  The Board noted that the veteran reported 
treatment for a stroke at Fatima Hospital in 1985 and 1988.  
The appellant did not identify these records are provide a 
release so that they could be obtained.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arteriosclerosis, 
brain hemorrhage, brain thrombosis, hypertension when they 
are manifested to a compensable degree within the initial 
post service year.  Service connection may also be granted on 
a presumptive basis for tuberculosis manifest to a degree of 
10 percent or more within three years from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

If a veteran is a former prisoner of war and as such was 
interned or detained for not less than 30 days, certain 
diseases including beriberi (including beriberi heart 
disease), shall be service-connected if manifest to a degree 
of 10 percent or more at any time after service discharge or 
release from active military service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  38 C.F.R. § 3.309 (c) (2000).  The note 
following this section states that for the purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302.  

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereafter in this section and 
section 5122 of this title referred to as "accrued benefits") 
and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual be paid as follows:  
(1) Upon the death of a person receiving an apportioned share 
of benefits payable to a veteran, all or any part of such 
benefits to the veteran or to any other dependent or 
dependents of the veteran, as may be determined by the 
Secretary; (2) Upon the death of a veteran, to the living 
person first listed below: (A) The veteran's spouse; 
...38 U.S.C.A. § 5121 (a)(2)(A) 

Applications for accrued benefits must be filed within one 
year after the date of death.  If a claimant's application is 
incomplete at the time it is originally submitted, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application. If such evidence is not received 
within one year from the date of such notification, no 
accrued benefits may be paid.  38 U.S.C.A. § 5121(c) ; 
38 C.F.R. § 3.1000 (2000).  

Benefits authorized by section 1318 of title 38 U.S.C., shall 
be paid to a deceased veteran's surviving spouse (see Sec. 
3.54(c)(2)) in the same manner as if the veteran's death is 
service connected when the veteran's death was not caused by 
his or her own willful misconduct; and the veteran was in 
receipt of or for any reason (including receipt of military 
retired or retirement pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation at the time of death for a service-connected 
disablement that was continuously rated totally disabling by 
a schedular or unemployability rating for a period of 10 or 
more years immediately preceding death. 38 C.F.R. § 3.22 
(a)(2)(1) (as in effect prior to January 21, 2000)

In a line of cases, the United States Court of Appeals for 
Veterans Claims (Court), has indicated that there is a third 
way of obtaining VA dependency and indemnity compensation 
benefits.  In summarizing it prior case law on the matter of 
claims for DIC made pursuant to the "as if" service-
connected provision of section 1318, the Court held in Marso 
v. West, 13 Vet. App. 260 (1999), that a survivor of a 
deceased veteran may establish eligibility for DIC under 
section 1318(b)(1) under three separate theories of 
entitlement: (1) the veteran was in actual receipt of a 100 
percent disability rating for the statutory period of time; 
(2) the veteran would have been in receipt of a 100 percent 
disability rating for such time but for CUE in a final RO or 
Board decision; or (3) if under the specific and limited 
exceptions under Carpenter v. West, 11 Vet. App. 140 (1998), 
or Wingo v. West, 11 Vet. App. 307 (1998), the veteran was 
"hypothetically" entitled to a 100 percent disability rating 
for the required period of time.  

During the pendency of the appeal the regulations 
implementing Section 1318 contained in 38 C.F.R. § 3.22 have 
been amended.  The changes adopted in the Veterans Millennium 
Health Care and Benefits Act became effective November 30, 
1999.  65 Fed. Reg. 43699 (2000).  In January 2000 VA adopted 
final changes to 38 C.F.R. § 3.22 which interprets 
38 U.S.C.A. § 1318.  Those changes limited payment of DIC to 
cases where the veteran had, during his or her lifetime, 
established a right to receive total service-connected 
disability compensation from VA for the period required by 
that statute or would have established such a right if not 
for clear and unmistakable error by VA.  65 Fed. Reg. 3388 
(2000).  It eliminated the theory of hypothetical 
entitlement.  Those changes were made effective as of January 
21, 2000.  

Under 38 U.S.C.A. § 1318 (West 1991), benefits may be paid to 
a deceased veteran's surviving spouse in the same manner as 
if the veteran's death is service-connected when, in 
pertinent part, the following conditions are met: (1) the 
veteran's death was not caused by his or her own willful 
misconduct and either the veteran was in receipt of or was 
entitled to receive compensation at the time of death for 
service-connected disability that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 years or more immediately preceding death 
or if totally rated for a lesser period, the veteran was so 
rated continuously for a period of not less than five years 
from the date of the veteran's discharge from active duty; or 
(2) the veteran would have been entitled to receive a 100 
percent disability rating for such time period but for 
factors such as the receipt of military retired pay or clear 
and unmistakable error in a final rating or Board decision.  
See also 38 C.F.R. § 3.22 (2000).

The Court in Karnas v. Derwinski, 1 Vet.App. 308 (1991), held 
that when the law or regulations changes after a claim has 
been filed before the administrative process has been 
concluded the version most favorable to the appellant applies 
unless Congress provided otherwise.  The RO has not had an 
opportunity to evaluate the appellant's claims using the new 
statute and regulations to determine if they would be more 
favorable to the appellant.  

Factual Background.  The veteran submitted a claim for 
prisoner of war benefits and disability compensation in June 
1991.  The RO sent the veteran an application which he 
completed and returned in July 1991.  Under the heading 
nature and history of disabilities the veteran did not list 
any disabilities.  

In November 1991 the RO received verification of the 
veteran's service from the National Personnel Records Center 
(NPRC).  It was verified that the veteran had been a prisoner 
of war from April 1942 to August 1942.  

The NPRC also forwarded a report of an examination of the 
veteran dated in May 1946.  The examination report included 
an interpretation of a chest X-ray.  The chest X-ray revealed 
minimal pulmonary tuberculosis in the right second 
interspace.  In the remarks box was written "unfit for 
service."  To the question as to whether the wound, injury 
or disease would result in disability the examiner wrote 
"yes" and to the question of whether or not it would cause 
untimely death he wrote "no."  No other abnormalities were 
noted on the examination report.  

The RO wrote the veteran a letter in November 1991.  They 
instructed him to state if he was claiming any prisoner of 
war related disabilities.  He was asked to submit medical 
evidence of continuity of any claimed disability from the 
date of discharge to the present.  He was asked for copies of 
actual clinical treatment records.  

In February 1992 the RO requested the chest X-ray film taken 
in May 1946 for pulmonary tuberculosis.  The request was 
returned with a notation that the record was not found.  

The veteran filed out a Former POW Medical History form in 
February 1992.  During captivity he checked he had dysentery, 
malaria, scabies, pellagra and beriberi.  The veteran stated 
he had chest pain, rapid heart beats and skipped or missed 
beats.  He reported having numbness, tingling or pain in the 
fingers or feet while he was in captivity.  He denied any 
swelling of the joints or swelling of the legs and/or feet.  
The veteran's current complaints were heart trouble, ulcers, 
and pain in his feet, shoulders and arms.  

An April 1992 TBB Review Report noted the clinical history 
did not show symptoms referable to the pulmonary system 
except for complaints of non specific cough, chest and back 
pains.  Physical examination of the chest and lungs was 
unremarkable.  Sputum AFB smears and cultures were all 
negative.  A single chest radiograph done in February 1992 
revealed pulmonary infiltrations over both upper lungs.  The 
TB board concluded that the veteran had pulmonary infiltrates 
over both upper lungs, the etiology and activity of which was 
undetermined.  It was suggested that repeat radiological and 
sputum studies be done in August 1991 to finally determine 
activity and etiology of the veteran's pulmonary pathology.  

A VA POW examination was conducted in February 1992.  A 
report of an electrocardiographic examination noted an old 
anterolateral myocardial infarction.  

The VA POW examination summary sheet included diagnoses of 
cataracts, myopia, arteriosclerotic heart disease, benign 
prostatic hypertrophy, pulmonary infiltrates of undetermined 
etiology and no residual evidence of malaria, dysentery, 
beriberi, malnutrition, avitaminosis or helminthiasis.  

In June 1992 the RO issued a rating decision denying service 
connection for pulmonary tuberculosis, cataracts, myopic 
compound astigmatism, benign prostatic hypertrophy, 
arteriosclerotic heart disease, malaria, dysentery, beriberi, 
residuals of malnutrition, avitaminosis and helminthiasis.  
The RO informed the veteran his claims had been denied in a 
June 1992 letter.  

The veteran's widow submitted a claim for accrued or 
widows/DIC benefits in September 1998.  

She submitted a copy of the veteran's death certificate.  It 
revealed the veteran died on May [redacted], 1995.  He died at the 
Mary Mediatrix Medical Center in Lipa City.  The immediate 
cause of death was listed as cardiopulmonary arrest secondary 
to cerebrovascular accident subarachnoid hemorrhage.  The box 
marked autopsy was not filled out.  

In November 1998 the RO wrote the appellant a letter and 
enclosed an Application for Dependency and Indemnity 
Compensation or Death Pension by a Surviving Spouse of Child.  
She was also asked to provide copies of the veteran's 
terminal records from May Mediatrix Medical Center.  

The appellant submitted copies of the records of 
hospitalization at May Mediatrix Medical Center of the 
veteran in May 1995.  Those records include a principal 
diagnosis of cerebrovascular accident hemorrhage 
(subarachnoid and subdural).  An additional diagnosis of an 
acute myocardial infarction was also noted.  The veteran died 
during the hospitalization.  The cause of death was reported 
as  cardiopulmonary arrest secondary to a cerebrovascular 
accident and hemorrhage.  The record of history noted the 
veteran was admitted due to loss of consciousness.  
Examination revealed he was comatose and his breathing was 
labored.  His blood pressure was 150/90.  The impressions 
were acute myocardial infarction of the anterolateral wall 
and rule out cerebrovascular accident and hemorrhage.  A 
computed tomography (CT) scan revealed a subdural hematoma, a 
subarachnoid and interventricular hemorrhage and a linear 
undisplaced fracture of the frontal bones.  

The appellant submitted a medical certificate signed by a 
physician in the internal medicine and cardiology department 
of the Mary Mediatrix Medical Center.  He reported the cause 
of the veteran's death as cardiopulmonary arrest secondary to 
a cerebrovascular accident and hemorrhage.  He also noted the 
findings of the CT scan.  

The appellant also submitted a statement from R.G.M., M.D.  
Dr. RGM reported that he treated the veteran from August 1987 
to July 1993 for ischemic heart disease.  Attached were 
copies of clinical records dated from August 1987 to April 
1993.  

The appellant submitted her completed application for 
benefits in December 1998.  In this letter she enclosed with 
his application she wrote that she believed her husband was 
entitled to service connection for his heart ailment.  She 
stated he had a pending claim for VA compensation prior to 
his death.  She indicated that his heart ailment caused the 
veteran's death and for that reason she should be paid DIC 
benefits.  

The RO sent the appellant a letter in April 1999.  The letter 
explained that during her spouse's lifetime he had not 
established service connection for any disability  In order 
for the appellant to be eligible for DIC it must be shown 
that a disability of service origin had resulted in her 
spouse's death or had materially contributed to or hastened 
his death.  She was informed that she had not submitted any 
satisfactory evident that her spouse's death was related to 
disabilities of service origin.  She was asked to submit any 
medical records which pertained to treatment related to the 
cause of the veteran's death.  She was informed that records 
of treatment within one year of death would be advantageous.  

The appellant submitted a medical certificate dated in April 
1999.  The private physician certified he had treated the 
veteran in August 1991 for epigastric pain .  An ECG showed 
an old anterior myocardial infarction.  

Also submitted in April 1999 was a certificate from Bauan 
Community Hospital.  The certificate indicated that the 
veteran had been treated on May 18, 1995 for hypertensive 
crisis, cerebral contusion, and rule/out cerebrovascular 
hemorrhage.  His blood pressure was 200/130.  

The appellant also submitted an Authorization and Consent to 
Release Information to VA form.  On the form she listed 
treatment records which had already been submitted and two 
physicians who signed the above medical certificates.  No 
treatment records were listed which were not already in the 
claims folder.  

In May 1999 the appellant wrote the RO.  She reiterated that 
the veteran had a pending claim before VA during his 
lifetime.  She asserted that even though service connection 
had not been established during his lifetime it could be 
demonstrated after his death that a service connected 
disability resulted in his death.  She also asserted that 
because her husband was a prisoner of war presumptive service 
connection should be provided for a heart condition.  She 
asserted that the veteran heart disease was related to his 
POW status.  

The RO denied the appellant's claims in June 1999.  The 
issues were framed as they appear on the title page of this 
decision.  The RO sent the appellant a letter in July 1999 
which explained that her claims had been denied.  A copy of 
the rating decision was attached.  The letter also explained 
the nature of the veteran's service did not meet the basic 
eligibility requirements for non-service connected pension 
benefits.  

The appellant submitted her notice of disagreement with the 
June 1999 rating decision in July 1999.  The RO issued the 
appellant a statement of the case in October 1999.  

In October 1999 the RO received a letter from the appellant 
with affidavits attached.  In her letter the appellant stated 
that she was married to the veteran prior to his captivity.  
When he was released she noticed that he was very weak, ill 
had swelling in his legs and feet which he thought was 
beriberi.  She asked that the veteran's heart disease be 
evaluated as related to beriberi.  

The first affidavit which was executed in August 1999 was 
from TR.  He stated that he was a World War II veteran and 
had been a prisoner at Camp O"Donnel, Capas , Tarlac.  
During his detention he encountered the appellant's husband.  
He was unable to work because he was dragging swollen feet, 
had chills and a high fever.  

The second affidavit was from ED.  He stated that he was a 
World War II veteran who was a prisoner of war at Camp 
O'Donnel, Capas, Tarlac.  He was a prisoner with the 
appellant's husband.  While a prisoner the appellant's 
husband suffered symptoms of beriberi.  His legs and feet 
were bulging.  He had symptoms of frequent urination, high 
fever, and severe body weakness.  

The RO accepted a January 2000 letter from the appellant in 
which she wrote, "pending my appeal to the Board" as the 
appellant's substantive appeal.  

The RO issued the appellant a supplemental statement of the 
case in June 2000.  The issues covered in the SSOC included 
service connection for cause of death and whether the 
claimant had legal entitlement to accrued benefits.  

In July 2000 the appellant submitted a letter to the Board.  
She asserted that the RO failed to consider that the 
veteran's myocardial infarction had contributed to the 
veteran's death.  

The RO issued the appellant a statement of the case in August 
2000.  The issues included consideration of entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318.  

In September 2000 the appellant wrote the RO a letter.  She 
asserted that the POW history on which the veteran had 
checked that he did not have swelling of the feet and legs 
should not be held against him.  

A September 2000 Deferred Rating Sheet instructed that the RO 
should request verification of the service of ED and TR.  

The RO accepted a September 2000 letter from the appellant as 
an appeal of the denial of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  

A November 2000 Memo for the File noted that the service and 
POW status of TR and ED had been verified.  Both TR and ED 
had been prisoners of war from April to August 1942 at Camp 
O'Donnell, Capas, Tarlac.  

The appellant submitted a VA Form 1-9 in January 2001.  She 
again asserted that the veteran's death was related to heart 
disease caused by beriberi related to his captivity as a POW.  

Analysis.  There are three issues currently before the Board.  

Service Connection for the Cause of the Veteran's Death

At the time of the veteran's death, service connection was 
not in effect for any disability.  The certificate of death 
lists the immediate cause of death as cardiopulmonary arrest 
secondary to cerebrovascular accident subarachnoid 
hemorrhage.  In Wright v. Brown, 9 Vet. App. 273, 277 (1996) 
the Court noted that cardiopulmonary arrest pertains to the 
stopping of the heart and lungs.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 120, 269 (28th ed. 1994) [hereinafter 
DORLAND'S].  Cerebrovascular pertains to the blood vessels of 
the brain, stroke syndrome.  DORLAND'S at 10, 302.   

The appellant asserts the veteran had beriberi while in 
captivity as a prisoner of war.  She contends, in essence, 
that beriberi lead to the development of ischemic heart 
disease, which materially contributed to his death. 
In support of her claim she stated she observed the veteran 
after his return from service.  In September 1999 she wrote 
the veteran had swelling in his feet and legs which he 
thought was beriberi when he returned from the service.  
Also, she submitted affidavits from two fellow POWs who 
stated the veteran had swollen feet during their captivity.  

The regulations provide service connection for beriberi for 
former POWs at any time following service if the disability 
is manifested to a degree of 10 percent or more.  38 C.F.R. 
§ 3.309 (c).  Presumptive service connection includes 
beriberi heart disease.  For the purposes of 38 C.F.R. 
§ 3.309 the term beriberi heart disease includes ischemic 
heat disease in a former POW who had experiences localized 
edema during captivity.

In 1997, the Veterans Benefits Administration issued VBA 
Circular 21-97-1 which specifically addressed the issue of 
ischemic heart disease in former prisoners of war.  This VBA 
circular noted that examination data showed no noteworthy 
differences between POW's and controls in the lifetime 
prevalence of hypertension, cerebrovascular disease, or 
myocardial infarction.  However, analysis did reveal that 
ischemic heart disease was 1.7 times higher among POW's who 
reported edema in the feet, ankles, and legs in prison camp 
than in POW's who did not report it. Such edema appeared to 
be a marker for the presence of malnutrition, and 
particularly wet beriberi, during captivity.  This then 
resulted in an amendment to 38 C.F.R. § 3.309(c) in August 
1993 wherein "beriberi heart disease" was to include 
consideration of ischemic heart disease in a former prisoner 
of war who had experienced local edema during captivity.

The VBA circular went on to say that this regulatory change 
meant that if a former prisoner of war experienced localized 
edema during captivity and later developed ischemic heart 
disease, the ischemic heart disease was considered beriberi 
heart disease for VA compensation purposes and ischemic heart 
disease was therefore a disease subject to presumptive 
service connection.  It was also explained that beriberi was 
a disease caused by a deficiency of Vitamin B1 (thiamin), and 
that beriberi could be either "dry," in which peripheral 
neuropathy was usually the main disability, or "wet," in 
which edema occurred mainly due to beriberi heart disease. 
Ischemic heart disease was a condition resulting from a 
deficiency of blood supply to the heart muscle and was most 
often due to arteriosclerosis of the coronary arteries.  The 
most common manifestation is angina but it may also result in 
palpitations, dyspnea, or other cardiac symptoms.  When due 
to arteriosclerosis, it may also be called coronary artery 
disease, coronary heart disease, arteriosclerotic heart 
disease, etc., and includes such complications as myocardial 
infarction.

The veteran was a former POW from April to August 1942.  
There is medical evidence of record to show that he has 
ischemic heart disease, and there is lay evidence to show 
that he had localized edema during captivity.  Thus, under 
the provisions of 38 C.F.R. § 3.309(c), the veteran had 
beriberi heart disease at the time of his death.  The 
question remains whether his heart disease caused or 
contributed substantially to his death. 

There is ample medical evidence to show that the veteran died 
of complications of a cerebrovascular accident (stroke).  
However, when he was admitted for what turned out to be his 
terminal hospitalization, the initial impression was an acute 
myocardial infarction (MI) and, in reviewing all of the 
records pertaining to that hospitalization, it becomes 
apparent that, in addition to a stroke, the veteran did have 
a heart attack just prior to his death.  It is the Board's 
judgment that, given the proximity between the MI and death, 
the evidence is at least in equipoise as to whether the 
veteran's death was causally linked to his ischemic heart 
disease.  Under these circumstances, the Board finds that the 
evidence supports the conclusion that the veteran's ischemic 
heart disease, which was causally linked to his period of 
active service, contributed substantially or materially to 
cause his death.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2000); VBA Circular 21-97-1.    

Whether the Appellant has Legal Entitlement to Accrued 
Benefits

The date of the veteran's death is listed as May [redacted], 1995 on 
the certificate of death.  In September 1998 the RO received 
a letter from the appellant requesting accrued, widows or DIC 
benefits.  There are no communications from the appellant 
between the date of the veteran's death and the date the 
September 1998 letter was received by the RO.  

The statute clearly states that applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c).  The appellant filed her 
application more than three years after the death of the 
veteran.  

A review of the claims folder reveals that the last 
communication in the claims folder prior to the veteran's 
death was a letter to the veteran from the RO dated in June 
1992.  The letter informed the veteran that his claims for 
service connection had been denied.  The veteran did not 
indicate disagreement with the June 1992 decision or file an 
appeal.  38 C.F.R. § 20.302.  The June 1992 RO decision 
became final.  38 C.F.R. § 20.1103.  

Although the appellant's claim for accrued benefits is 
separate from the claims of the veteran filed prior to his 
death, the accrued benefits claim is "derivative of" the 
claims of the veteran and, by statute, the appellant takes 
the veteran's claims as they stood on the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

In Taylor v. West, 11 Vet. App. 206  (1998) the Court noted 
that the word "pending" may be defined as follows: "Begun, 
but not yet completed; during; before the conclusion of; . . 
. in process of settlement or adjustment. . . . Thus, an 
action or suit is 'pending' from its inception until the 
rendition of final judgment."  BLACK'S LAW DICTIONARY 1134 
(6th ed. 1990).  In this case the veteran's claim had been 
adjudicated by the RO and was not appealed.  The June 1992 
rating decision was a final judgment.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) interpreted 38 U.S.C.A. §§ 5101 and 
5121.  The Federal Circuit concluded that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Their interpretation was that 
38 U.S.C.A. § 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid and that 38 U.S.C.A. 
§ 5121(a) refers to a particular species of benefit, accrued 
benefits, and governs the hierarchy of eligibility for such 
benefits upon the death of the veteran.  This latter section 
explains that accrued benefits are only those "to which an 
individual was entitled at death under existing ratings and 
decisions, or those based on evidence in the file at date of 
death . . . and due and unpaid."  The "individual," at least 
in this case, is the veteran himself.  Jones v. West, 
136 F.3d 1296, 1299 (Fed, Cir. 1998), cert. denied, 525 U.S. 
834 (1998).  

The Board concludes that the veteran's spouse in this case 
did not meet this requirement because her claim for VA death 
benefits was submitted more than three years following the 
veteran's death in May 1995.  Even had she filed the claim in 
a timely manner, the veteran did not have a claim for VA 
benefits pending at the time of his death and therefore, 
there were no accrued benefits payable.  

Accordingly, the Board finds that the appellant's claim is 
without legal merit and thus it must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

DIC Under 38 U.S.C.A. § 1318

The Board notes that the appellant has not specifically 
referred to 1318 benefits in communications with the RO, and 
has raised no contentions in support of the claim.   
The Board notes that the changes to 38 C.F.R. § 3.22 
effective January 21, 2000, were for the purpose of defining 
"entitled to receive", including under a theory of clear 
and unmistakable error in a prior adjudication.  The new 
regulation is not more favorable to the appellant as it 
eliminates the exceptions of hypothetical entitlement.  For 
that reason the Board applied the regulation as it was prior 
to January 21, 2000.  

Under Marso v. West, 13 Vet. App. 260 (1999) the Court 
outlined the three theories of entitlement to DIC under 
38 U.S.C.A. § 1318(b)(1).  They are (1) the veteran was in 
actual receipt of a 100 percent disability rating for the 
statutory period of time; (2) the veteran would have been in 
receipt of a 100 percent disability rating for such time but 
for CUE in a final RO or Board decision; or (3) if under the 
specific and limited exceptions under Carpenter v. West, 
11 Vet. App. 140 (1998), or Wingo v. West, 11 Vet. App. 307 
(1998), the veteran was "hypothetically" entitled to a 100 
percent disability rating for the required period of time.  

With regard to theory of entitlement (1), the veteran was not 
in receipt of a total rating for 10 years prior to his death.  
The veteran had not been granted service connection for any 
disability at the time of his death and was not receiving 
compensation.  The appellant is not entitled to DIC benefits 
on the basis that the veteran was in actual receipt of a 100 
percent rating for ten years prior to his death.  In addition 
the veteran died more than five years after his separation 
from the service in 1945.  

With regard to theory of entitlement (2), the Court has held 
that the claimant must raise with specificity the issues of 
CUE under section 1318(b).  Marso v. West, 13 Vet. App. 260, 
263 (1999).  In this instance, the appellant did not at any 
point indicate to the Board or to the RO that she wished to 
challenge any RO decision for CUE, let alone provide the 
requisite specificity as to why her section 1318 CUE theory 
should be successful.  As the appellant did not present such 
a section 1318 CUE theory expressly to the Board, the matter 
is not pending before the Board.  See Cole v. West, 13 Vet. 
App. 268 (1999).  

The Court also noted that hypothetical entitlement was 
available in the limited exceptions under Carpenter v. West, 
11 Vet. App. 140 (1998) and Wingo v. West, 11 Vet. App. 307 
(1998).  In Carpenter the Court held that hypothetical 
entitlement claims were available for claims filed prior to 
the promulgation of 38 C.F.R. § 20.1106 in March 1992 for 
cases where the final decision was made on a matter in 
question during the veteran's lifetime.  In Wingo the Court 
held that hypothetical entitlement claims were available when 
the veteran never filed a claim for VA benefits during his or 
her lifetime.  

With regard to theory of entitlement (3) ("hypothetical" 
entitlement to DIC benefits), the appellant's claim for DIC 
benefits was filed after the promulgation of 20.1106 (1992), 
and therefore Carpenter is not for application.  Further, 
Wingo is not for application as the veteran had filed a claim 
for compensation benefits prior to his death in 1992.  
Accordingly, the appellant is not entitled to receive 
benefits on this basis.  












 
ORDER

Service connection for the cause of the veteran's death is 
granted.

Legal entitlement to accrued benefits is denied.  

Dependency and Indemnity Compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



